DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 8-20 allowable. The restriction requirement, as set forth in the Office action mailed on 7/13/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-2 and 19-20 no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A materials handling vehicle comprising: a power unit supported on wheels; a mast assembly supported on the power unit, the mast assembly including plural telescoping sections defined by pairs of laterally spaced rails; an operator compartment supported on the mast assembly for vertical movement; a dash extending in a forward direction from the operator compartment toward the mast assembly and including a substantially horizontal support surface for packages; a transparent window defining a portion of the horizontal support surface and providing an operator with a view of a floor surface when the operator compartment is in an elevated position; and including left-hand and right-hand control units located on the dash for operation by the operator when the operator is positioned standing facing in the forward direction on the operator compartment, wherein the transparent window extends centrally on the dash between the control units; a load tray for supporting items, the load tray extending forward of the dash and having a length dimension at least half as great as a length dimension of the transparent window in the forward direction; wherein the operator compartment includes a front wall and side walls extending in the forward direction from the front wall, the front wall and side walls being vertically movable with the operator compartment relative to the mast assembly, and the load tray is supported by the side walls.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Claims 3 and 9-13 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 3, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A materials handling vehicle comprising: a power unit supported on wheels; a mast assembly supported on the power unit, the mast assembly including plural telescoping sections defined by pairs of laterally spaced rails; an operator compartment supported on the mast assembly for vertical movement; a dash extending in a forward direction from the operator compartment toward the mast assembly and including a substantially horizontal support surface for items; a transparent window defining a portion of the horizontal support surface and providing an operator with a view of a floor surface when the operator compartment is in an elevated position; a recess in the dash below a plane of the portion of the substantially horizontal support surface defined by the transparent window and a display located in the recess; and a load tray for supporting items, the load tray extending forward of the dash and having a length dimension at least half as great as a length dimension of the transparent window in the forward direction; wherein the operator compartment includes a front wall and side walls extending in the forward direction from the front wall, the front wall and side walls being vertically movable with the operator compartment relative to the mast assembly, and the load tray is supported by the side walls.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 4-5 and 14-17 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 4, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A materials handling vehicle comprising: a power unit supported on wheels; a mast assembly supported on the power unit, the mast assembly including plural telescoping sections defined by pairs of laterally spaced rails; an operator compartment supported on the mast assembly for vertical movement; a dash extending in a forward direction from the operator compartment toward the mast assembly and including a substantially horizontal support surface for items; a transparent window defining a portion of the horizontal support surface and providing an operator with a view of a floor surface when the operator compartment is in an elevated position; one or more controls located below a plane of the portion of the substantially horizontal support surface defined by the transparent window; and a load tray for supporting items, the load tray extending forward of the dash and having a length dimension at least half as great as a length dimension of the transparent window in the forward direction; wherein the operator compartment includes a front wall and side walls extending in the forward direction from the front wall, the front wall and side walls being vertically movable with the operator compartment relative to the mast assembly, and the load tray is supported by the side walls.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 6, 8, and 18-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 6, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A materials handling vehicle comprising: a power unit supported on wheels; a mast assembly supported on the power unit, the mast assembly including plural telescoping sections defined by pairs of laterally spaced rails; an operator compartment supported on the mast assembly for vertical movement; a dash extending in a forward direction from the operator compartment toward the mast assembly and including a substantially horizontal support surface for items; a transparent window defining a portion of the horizontal support surface and providing an operator with a view of a floor surface when the operator compartment is in an elevated position; and a load tray for supporting items, the load tray extending forward of the dash wherein a length dimension of the load tray is at least half as great as a length dimension of the transparent window in the forward direction; wherein the operator compartment includes a front wall and side walls extending in the forward direction from the front wall, the front wall and side walls being vertically movable with the operator compartment relative to the mast assembly, and the load tray is supported by the side walls.”
None of the references of the prior art teach or suggest the elements of the lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654